RESOLUCIÓN
Los trabajos de la Decimoctava Sesión Ordinaria de la Conferencia Judicial de Puerto Rico, convocada para el de 28 y 29 de septiembre de 1995, en el Hotel Condado Plaza, San Juan, Puerto Rico, se regirán por la agenda siguiente:

Jueves, 28 de septiembre de 1995


Sesión de la mañana

8:30 Registro de participantes
9:15 Mensaje Hon. José A. Andréu García Juez Presidente
10:00 Apertura de los trabajos designados Leda. Mercedes M. de Bauermeister, Secretaria de la Conferencia Judicial
*101610:15 Presentación del Informe de la Comi-sión Jurídica Especial que Investiga el Discrimen por Razón de Género en los Tribunales de Puerto Rico, Hon. Jeannette Ramos Buonomo, Presi-denta de la Comisión
12:00 Almuerzo

Sesión de la tarde

1:30 Sesiones de discusión en grupo
3:30 Sesión plenaria
5:00 Resumen del día y presentación de la agenda del próximo día

Viernes, 29 de septiembre de 1995


Sesión de la mañana

8:30 Registro de participantes
9:00 Presentación de dramatización
9:30 Reacciones a la presentación
10:30 Discusión de las conclusiones y reco-mendaciones del informe
12:00 Almuerzo

*1017
Sesión de la tarde

2:00 Presentación del Informe del Comité Asesor de Asignación de Abogados de Oficio en Causas Criminales, Hon. Jorge Segarra Olivero, Presidente del Comité
5:30 Actividad social auspiciada por el Co-legio de Abogados
Las sesiones de trabajo y los procedimientos de la Con-ferencia Judicial se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará constituida, para comenzar sus trabajos, la Decimoctava Sesión Plenaria de la Conferencia Judicial de Puerto Rico.
2. El Tribunal designará Secretaria de la Conferencia Judicial a la Directora Administrativa de los Tribunales, Leda. Mercedes Marrero de Bauermeister. La Directora Administrativa de los Tribunales, como Secretaria de la Conferencia Judicial, presentará la agenda de trabajo.
3. Conforme con la agenda aprobada, cada ponente hará una exposición del tema que le haya sido asignado, dentro del tiempo establécido.
4. Con el propósito de que los trabajos de la Conferen-cia se desarrollen con normalidad, sin dilaciones, distrac-ciones ni interrupciones, los participantes deberán evitar las conversaciones dentro del salón y en sus alrededores inmediatos, así como las entradas y salidas del salón que no sean estrictamente necesarias.
5. Podrán participar en la discusión de los temas los jueces y otros miembros de la Conferencia Judicial. Los turnos, en la discusión de los temas presentados, serán consumidos primero en el orden que hayan sido solicitados al Secretariado de la Conferencia Judicial en sus oficinas *1018del Tribunal Supremo, y concedidos por éste con anticipación. La duración de los turnos será conforme con las circunstancias y con el propósito de que el mayor nú-mero de participantes pueda expresar su criterio.
6. El Juez Presidente o los miembros de la Conferen-cia, en quienes éste delegue, podrán declarar fuera de or-den cualquier planteamiento que no forme parte de la agenda o que no sea pertinente a los temas de la Conferen-cia Judicial.
7. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencia Judicial en sus escritos y durante las discusiones plenarias, serán objeto de ulterior análisis por el Secretariado de la Confe-rencia Judicial, la Oficina de Administración de los Tribu-nales y el Tribunal Supremo.
8. El Secretario General y el Alguacil General del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial y el equipo de apoyo de la Comi-sión Judicial Especial para Investigar el Discrimen por Gé-nero en los Tribunales, auxiliarán al Tribunal Supremo y a la Secretaria de la Conferencia Judicial en la planificación y el desarrollo de todo lo referente a esta sesión plenaria.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General